Citation Nr: 1204556	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-25 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the October 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This matter was previously remanded by the Board for further development in September 2010.  The Board finds the remand instructions were not in substantial compliance and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Further development is warranted as certain actions requested in the September 2010 Board remand have not been performed in full.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  The September 2010 remand sought an opinion regarding the nature, extent, and severity of the Veteran's Hepatitis C.  This opinion was to be supported by a complete and thorough rationale. 

Pursuant to the Board's remand, the Veteran was afforded a VA examination in October 2010 to assess his Hepatitis C.  After examining the Veteran, the VA examiner noted the risk factors that most likely caused the Veteran's Hepatitis C were: 1) Vaccine gun exposure because military had not changed its procedural policies on pneumatic vaccine gun use in 1975; 2) blood exposure in an altercation in service was possible, but Veteran did not remember abrasions or cuts on his hands at the time; and 3) tattoo after service, which was a low probability because it was obtained from a well known tattoo parlor in Kansas City that is still in business, and Veteran observed removal of tattoo needles from sterile packing.  The examiner concluded that the most likely etiology of the Veteran's hepatitis C was pneumatic vaccine gun exposure in service. 

However, the examiner failed to discuss all of the Veteran's Hepatitis C risk factors contained in the claims file when rendering his opinion.  In the remand instructions, the examiner was asked to discuss the Veteran's drug use when forming his opinion as to the etiology of the Veteran's Hepatitis C.  While the Veteran reported to the VA examiner that he had no history of intranasal cocaine use, a November 2006 VA outpatient treatment record noted a history of cocaine use.  Additionally, at that time, the VA doctor noted that the Veteran had elevated liver enzymes with high risk behavior.  Therefore, the Veteran should be scheduled for a new VA examination in order for a VA examiner to review the Veteran's entire medical history and risk factors, and render an opinion as to the etiology of the Veteran's Hepatitis C.  See Stegall.

A Remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the Remand orders.  See Stegall.  Where the Remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Id.  As such, the Board finds that this case is not ready for appellate review and must be remanded for compliance with the Remand instructions.

Additionally, the Board points out that the Veteran's in-service stab wound was found not to be in the line of duty, and due to the Veteran's own willful misconduct in a January 1978 investigation report.  The Board observes that service connection cannot be established for a disability which results from willful misconduct or the primary abuse of alcohol or drugs.  38 U.S.C.A. § 105(a), 1131 (West 2002); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Willful misconduct is defined as an act involving conscious wrongdoing or a known prohibited action, and alcohol and drug abuse are, by statute, deemed to be willful misconduct.  Libertine v. Brown, 9 Vet. App. 521 (1996); 38 C.F.R. §§ 3.1(n), 3.301 (2011).  Therefore, when reviewing the Veteran's risk factors, the examiner should not consider the Veteran's stab wound to be an in-service incident.

Accordingly, the case is REMANDED for the following action:

1) The AMC/RO should schedule the Veteran for a new VA examination with a different VA examiner to determine the nature and etiology his Hepatitis C.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's hepatitis C had its onset during active service or is related to any in-service disease, event, or injury.  In doing so, the examiner should consider and discuss the Veteran's various risk factors, including his in-service vaccinations, stab wound, tattoo, and any drug use.  

Additionally, the examiner should review and discuss the Veteran's VA outpatient treatment records, to include a November 2006 VA outpatient treatment record that noted that the Veteran had a history of cocaine use and the VA doctor noted that the Veteran had elevated liver enzymes with high risk behavior; the October 2010 VA examination report; the Veteran's statements; and any other relevant information. 

The Board notes that the Veteran's stab wound was found not to be in the line of duty, and due to the Veteran's own willful misconduct.  Therefore, when reviewing the Veteran's risk factors, the examiner should consider the Veteran's stab wound to be an incident not in-service. 

The reviewer must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim.  The AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


